Citation Nr: 1745226	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-30 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for a left leg disorder.

2. Entitlement to service connection, to include on a secondary basis, for a right knee disorder.

3. Entitlement to service connection, to include on a secondary basis, for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to March 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  On a substantive appeal received in October 2013, the Veteran limited the appeal to the issues listed on the title page.

In July 2016, the Veteran testified during a Board hearing by videoconference.  At that time, he asked that the record be held open for 60 days following the hearing to provide additional time to submit evidence.  However, no additional evidence has been received.  

While the Veteran was previously represented by The American Legion, in June 2017, he appointed a private attorney.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran asserts that he has disorders of the left leg and right knee as well as depression as secondary to his service-connected right ankle disability.

The record shows that the Veteran's claims were denied due to the absence of current disability and his failure to report to VA examinations.  With respect to current disability, February 2009 VA medical records show complaints of pain in the right leg and findings of edema and that a depression screen revealed that he has felt down, depressed, or hopeless.  The Veteran's testimony at the July 2016 hearing indicates that he has a bone spur in the right knee that results in pain and swelling and that he is depressed because of the physical limitations caused by his right ankle disability.  The Veteran also expressed his willingness to report to an examination.

To afford the Veteran every opportunity to substantiate his claims, the AOJ should provide him with another opportunity to report to the needed examinations.  He is advised that the consequences of failing to report to an examination include the denial of his claims.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for examinations to determine the nature and etiology of any current left leg disorder, right knee disorder, and psychiatric disorder.  The examiners should review the claims file and note that review in the report.  The examiners should ensure that all indicated tests and studies are conducted.  The examiners should state whether it is at least as likely as not (50 percent or greater probability) that any current left leg disorder, right knee disorder, and/or psychiatric disorder was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected right ankle fracture status post open reduction with internal fixation.  The examiners should provide a complete rationale for all conclusions.

2. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

